Citation Nr: 1451057	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-24 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969, he also had service in the U.S. Army Reserve and the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).	

This appeal dates back to a claim for increase received on November 24, 2010.  The claims for a higher rating for PTSD and a TDIU were subsequently denied by a September 2011 rating decision.  The Veteran disagreed with this decision to the extent that it denied a TDIU and timely perfected that appeal.  While the Veteran did not disagree with the portion of the rating decision addressing the disability rating assigned for PTSD, new and material evidence in the form of a January 2012 VA PTSD examination report was received within one year of issuance of the September 2011 rating decision.  This evidence is considered as having been filed in connection with the underlying claim.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the RO's July 2012 rating decision denying a higher rating for PTSD constituted a reconsideration of the September 2011 rating decision in light of the new evidence, and not a new claim for a higher rating as was implied in the July 2012 rating decision.  The Veteran timely perfected an appeal of the July 2012 rating decision.  

The procedural history of the claim for a higher rating for PTSD is a bit confusing as the date of claim as described above is during a period when an earlier claim for a higher rating for PTSD was in appellate status.  However, the January 2010 rating decision denying the earlier claim for a higher rating became final as the Veteran did not file a timely substantive appeal after issuance of the statement of the case in July 2011.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  In addition, VA has never acted as if an appeal was perfected for the issue addressed in the July 2011 statement of the case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2014 the Veteran's attorney submitted an April 2013 vocational report.  This report is pertinent to both claims on appeal and has not been considered by the AOJ.  See 38 C.F.R. § 20.1304 (2014).  The Veteran's attorney has specifically asked that a supplemental statement of the case be issued addressing the vocational report.  Thus, this claim must be remanded so that the AOJ can consider this evidence in the first instance.  See id. 

Additionally, the Board notes that the Veteran's testimony and VA medical records indicate that he has been treated by at least one private doctor for his PTSD during the relevant appeal period.  For example, a June 5, 2009 VA psychiatry triage note indicates that the Veteran attended group therapy for 10 years with therapist P.P.  These records should be obtained and associated with the claims file.  Further, additional VA medical opinions addressing the Veteran's PTSD and TDIU claims should also be obtained, so that the examiners may consider all evidence of record, to include any missing private treatment records as well as the April 2013 vocational evaluation submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD, to include his private family doctor who prescribes his medication for PTSD symptoms, his private therapist, P.P., as noted in his VA medical records, and any additional counselor who treats his PTSD symptoms, to include marriage/family counseling as noted in his VA medical records.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the current severity and manifestation of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

3.  After completing the foregoing development, obtain a VA medical opinion addressing the combined effect of his service-connected disabilities on his employability.  

The examiner should discuss the functional impairment caused solely by the Veteran's service-connected disabilities.  He or she should also address the combined effect of those disabilities on the Veteran's ability to engage in any type of full-time employment.  

The examiner is also asked to specifically address the vocational rehabilitation assessment dated April 2013 in his or her opinion.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

If the examiner determines that examination of the Veteran is necessary to offer the above opinion such should be scheduled.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the record to specifically include the April 2013 vocational report and then readjudicated the issues on appeal.  If any benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


